Citation Nr: 0946289	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-02 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right thigh 
contusion.  

4.  Entitlement to service connection for a left foot 
disorder.  

5.  Entitlement to service connection for a throat disorder, 
also claimed as reflux.  

6.  Entitlement to service connection for a right wrist 
disorder.  

7.  Entitlement to service connection for muscle stiffness in 
the joints and back.  

8.  Entitlement to service connection for low back strain.  

9.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).  

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in April 2006.  The Veteran testified at a 
travel Board hearing before the undersigned Acting Veterans 
Law Judge in June 2009.  A transcript of each of the hearings 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In essence, the Veteran asserts that the claimed disorders on 
appeal are related to service, to include service in the 
Persian Gulf and combat.  In this case, the Board finds that 
further development is necessary for a determination in 
regard to the issues on appeal.  

Initially, in regard to combat, the Board notes that in the 
March 2004 claim, the Veteran asserted that as a result of 
"combat tasks" and other hazardous duty during service in 
the Persian Gulf, he has disability manifested by the 
disorders claimed on appeal, to include an acquired 
psychiatric disability, muscle stiffness in the joints and 
back and a low back disorder, noting combat "engagement" 
and having loaded and lifted heavy artillery shells.  At the 
hearing, he testified that during service in the Persian 
Gulf, he has PTSD due to stressful experiences during 
service, to include having come in direct contact with the 
enemy, POWs (prisoner of war), and of having been the subject 
of disciplinary action.  Transcript at 30-39 (2009).  

The Board notes that in response to a May 2004 request for 
relevant service records to verify units of assignment, 
participation in combat operations, and awards and 
decorations via the Personnel Information Exchange System 
(PIES), the National Personnel Records Center (NPRC) 
indicated that no records were available.  A similar request 
in January 2005 yielded a negative reply from the Defense 
Personnel Records Imaging System (DPRIS).  In January 2008, 
the AOJ made a Formal Finding of Unavailability of Personnel 
Service Records.  

The Veteran's DD Form 214 reflects service in the Southwest 
theater of operations during the Persian Gulf War and that 
his military occupational specialty (MOS) was cannon 
crewmember.  His awards and decorations include a Southwest 
Asia Service Medal w/3 Bronze Service Stars, and he testified 
to having served with the 2nd Armored Cavalry Regiment.  

The Board notes that the March 2005 rating decision reflects 
the AOJ's determination that the Veteran in this case is not 
a combat veteran via notation of a combat code of "1."  The 
Board further notes that participation in combat is a 
determination that is to be made on a case-by-case basis, and 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See Moran 
v. Principi, 17 Vet. App. 149 (2003), Sizemore v. Principi, 
18 Vet. App. 264, 273-74 (2004).  In the context of 
establishing PTSD based on a stressful event during service, 
the distinction can be significant in that the noncombat 
veteran's stressor must be supported by independent 
verification of the stressor event.  38 U.S.C.A. § 1154.  The 
Board notes, however, that the veteran's personal exposure to 
the alleged event may be implied by the evidence of record, 
and the veteran need not substantiate his actual presence 
during the stressor event; the fact that the veteran was 
assigned to and stationed with a unit that was present while 
such an event occurred strongly suggests that he was, in 
fact, exposed to the stressor event.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  

In an August 2006 VA treatment record, the Veteran conveyed a 
history of having been involved in combat action during 
service in Desert Storm from December 1990 to March 1991, 
that his MOS was 13B Artilleryman and that he was a loader on 
a 109MM Self Propelled Howitzer.  It was noted that the gun 
battery to which his unit was attached was the 1st Battalion, 
2nd Armored Calvary Regiment, 7th Corps and that his unit made 
a sweep through Iraq and turned toward Kuwait to attack the 
Iraqi Republican Guard.  He conveyed that members of his unit 
were killed and wounded and that he witnessed various 
traumatic events consistent with the action.  He testified 
that he was involved in several combat missions and that he 
had fired between 17 and 25 rounds, maneuvering from Saudi 
Arabia to Iraq to Kuwait.  Transcript at 3-4 (2006).  In 
addition, he testified that he received disciplinary action 
for having pulled an M16 on a superior.  In the Formal 
Finding of Unavailability of Records, it was determined that 
there was a lack of information to attempt corroboration of 
the claimed in-service stressors.  Although the Veteran's 
service personnel records are unavailable, despite VA 
attempts to obtain them, the Board finds that an attempt 
should be made to obtain records of the Veteran's unit 
history during service in the Persian Gulf.  

VA records, dated in January 2004, note a psychotic break and 
PTSD with psychotic features, and combat exposure was noted 
to be a stressor.  A February 2004 record shows a diagnosis 
of chronic PTSD, and a March 2004 record notes nightmares 
consisting of mostly war content.  

On VA examination in October 2004, nightmares and thoughts of 
service in Iraq were noted to be triggered by coverage on the 
news, and complaints of hearing the gunshots in Desert Storm 
were noted to bother him approximately two times per week.  
The diagnoses were psychotic disorder, not otherwise 
specified, anxiety disorder, not otherwise specified, and 
stressors were noted to include exposure to war.  The 
examiner opined that the Veteran's symptoms did not meet the 
diagnosis of PTSD, and noted that the psychosis began in 1999 
and preceded the anxiety symptoms.  

An August 2005 record reflects diagnoses to include 
schizophrenia, chronic undifferentiated type and "PTSD 
Persian gulf war."  A November 2005 VA record reflects 
diagnoses to include schizophrenia and "PTSD (Gulf War - 
Desert Storm - Artillery)," and records, dated in June 2008 
reflect assessments of PTSD and depression.  The Board notes 
that a competent opinion specifically as to whether any 
identified psychiatric disorder is related to service is not 
associated with the claims file.  

In addition, in the March 2004 VA Form 21-4142, the Veteran 
indicated that he was exposed to environmental hazards during 
service in the Persian Gulf.  The Board notes that the 
Veteran meets the definition of "Persian Gulf veteran" for 
purposes of 38 U.S.C.A. § 1117, the record raises the 
potential relevance of the provisions in this case, and the 
Veteran has not been provided notice of the provisions of 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2009).  In 
that regard, relevant laws and regulations provide that 
compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed 
illnesses.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2009); 71 Fed. Reg. 242, 75,669-72 (Dec. 18, 2006).  Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Id.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 is a chronic disability resulting from (A) an 
undiagnosed illness, (B) a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome (CFS), 
fibromyalgia, or irritable bowel syndrome) that is defined by 
a cluster of signs or symptoms, or (C) any diagnosed illness 
that the Secretary determines in regulation prescribed under 
subsection (d) warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The undiagnosed illness must not be 
attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 C.F.R. § 
3.317(a)(1)(i).  A chronic disability for purposes of 38 
U.S.C.A. § 1117 is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  The AOJ 
should provide the appropriate notice in this regard.  

In regard to hearing loss and tinnitus, as reflected in a 
January 2006 statement, the Veteran essentially asserts that 
he has hearing loss and tinnitus as a result of acoustic 
trauma during service.  As noted, the Veteran's MOS during 
service was cannon crewmember and he testified that he served 
in an artillery unit in the Persian Gulf and had an onset of 
relevant symptoms during service.  Transcript at 4-5 & 32-33 
(2009).  On VA audiology assessment in July 2006, a history 
of hearing loss since service was noted with a gradual 
progression since that time, and the record further reflects 
complaints of ringing in the ears.  The assessment was normal 
hearing, bilaterally, and while word recognition skills were 
noted to be excellent at conversational intensity levels, 
test results included a finding of discrimination ability of 
92 percent on the left.  

The Board notes that the term "hearing loss disability" is 
defined in VA regulations.  For the purposes of applying the 
laws administered by VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  In Hensley v. Brown, 5 Vet. App. 155 
(1993), the Court indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between a veteran's in-
service exposure to loud noise and current disability.  

The Board notes that a competent opinion in regard to the 
etiology of the positive findings in the July 2006 audiology 
evaluation, and particularly the noted discrimination ability 
of 92 percent on the left and complaints of ringing in the 
ears, is not associated with the evaluation report.  The 
Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any 
inability to obtain evidence sought (including a VA 
examination with medical opinion).  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  

The Board notes that an April 2005 Report of Contact notes 
that the Veteran is receiving workman's disability 
compensation.  The Board notes that the associated medical 
records are not in the claims file.  

In regard to the remaining issues on appeal, the Board notes 
that service treatment records reflect complaints of back 
aches, congestion and stomach aches in February 1989, 
complaints of minor back pain in September 1990, and an 
assessment of back pain and muscle strain in October 1990.  
In addition, a November 1990 record reflects an assessment of 
left wrist pain.  An October 1991 record notes exudative 
pharyngitis, and records, dated in September 1992, reflect 
assessments of a fracture at the base of the middle phalanx 
at the right 3rd digit, as well as a sprained muscle of the 
right leg and a contusion on the right thigh.  

An October 1992 DD Form 689 reflects complaints of pain in 
the bottom of the left foot.  An October 1992 treatment 
record notes a follow-up assessment in regard to the right 
middle finger and the right leg.  In addition, the Veteran 
testified that his doctor told him that his symptoms 
associated with acid reflux had an onset in service.  
Transcript at 17-19 (2009).  A December 2005 record reflects 
complaints of drainage on the throat and indigestion and 
burning in his throat, and a February 2007 record notes acid 
reflux.  The Board notes that x-ray examination of the right 
hand in October 2004 was normal and no major rheumatology 
disorder was noted except in the knees, and complaints of 
multiple joint pains were attributed to arthralgia in October 
2005.  

The Board notes that in readjudicating the claims on appeal, 
the AOJ should consider whether the evidence demonstrates 
that any of the relevant claimed disabilities on appeal, to 
include those manifested by muscle and/or joint pain, 
gastrointestinal symptoms and/or neurologic symptoms are the 
result of an undiagnosed illness pursuant to 38 C.F.R. § 
3.317.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the U.S. Army and 
Joint Services Research Center (JSRRC) for 
the unit histories, lessons learned, 
operation reports and diaries, etc., dated 
from December 1990 to March 1991 for the 
units in which the Veteran served or 
attached in the Persian Gulf.  In 
particular, the AOJ must ascertain whether 
the Veteran's descriptions of the events 
described are consistent with the 
parameters of any unit to which he was 
assigned.

2.  The Veteran should be provided with 
notice of the provisions of 38 C.F.R. § 
3.317.  

3.  The AOJ should attempt to obtain any 
relevant records in association with an 
award of workman's disability 
compensation.  

4.  The AOJ should schedule the Veteran 
for a VA examination(s) for the purpose of 
ascertaining the nature and etiology of 
any relevant orthopedic and/or 
gastrointestinal complaints, to include 
muscle and/or joint pain and acid reflux 
and/or associated throat symptoms.  The 
claims folder should be made available for 
review in conjunction with the 
examination(s) and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The examiner should 
identify and describe in detail any 
objective evidence of the Veteran's 
claimed symptoms, to include muscle and/or 
joint symptoms and gastrointestinal 
symptoms and state whether any identified 
findings are attributable to a known 
clinical diagnosis or are due to 
undiagnosed illness as a result of his 
service in the Persian Gulf.  The examiner 
should also render an opinion as to 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is les than 50% likelihood) 
that any identified disorder relevant to 
the claimed disorders on appeal is related 
to active service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for all opinions 
provided.

5.  The AOJ should schedule the Veteran 
for a VA psychiatric examination with a 
psychiatrist to determine the nature and 
etiology of any identified psychiatric 
disorders, to include PTSD.  The claims 
file should be made available in 
conjunction with the examination and the 
examiner's attention should be directed to 
this Remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the VA psychiatrist express an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that any identified psychosis 
had an onset in service or within the 
initial post-service year and/or whether 
any identified psychiatric disorder is 
related to service.  If PTSD is diagnosed, 
the stressor(s) upon which the diagnosis 
is made should be identified.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

6.  The AOJ should schedule the Veteran 
for a VA audiology examination to 
determine the nature and etiology of 
identified hearing loss or tinnitus.  The 
claims folder should be made available in 
conjunction with the examination and the 
examiner's attention should be directed to 
this Remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the VA examiner express an opinion in 
terms of whether it is "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified hearing loss was 
manifest in service or within the initial 
post-service year and/or whether any 
identified hearing loss or tinnitus is 
related to service, to include noise 
exposure.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

7.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


